Citation Nr: 0427932
Decision Date: 10/08/04	Archive Date: 01/04/05

DOCKET NO. 02-01 871A                       DATE OCT 08 2004

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased rating for residuals of a fracture of the right fibula, currently evaluated as 20 percent disabling.

2. Entitlement to service connection for a chronic acquired low back disorder as

3. Entitlement to service connection for chronic acquired bilateral ankle disorders as secondary to service-connected residuals of a fracture of the right fibula.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from August 1946 to July 1949.

This matter comes before the Department of Veterans' Affairs (VA), Board of Veterans' Appeals (Board), on appeal from decisions of the VA Regional Office (RO) located in Cleveland, Ohio, dated in June 2001 and March 2004.

In June 2001 the RO denied entitlement to an evaluation in excess of 20 percent for residuals of a fracture of the right fibula. In March 2004 RO denied entitlement to service connection for back and bilateral ankle disorders as secondary to service-connected residuals of a fracture of the right fibula.

A personal hearing was conducted at the RO in May 2002 as to the claim of entitlement to an increased rating for residuals of a fracture of the right fibula, and a transcript is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

In September 2004, a Deputy Vice Chairman granted the representative's motion to advance the appeal on the Board's docket on the basis of the veteran's age. See 38 U.S.C.A. § 7101 (West 2002); 38 C.P.R. § 20.900(c) (2003).

REMAND

The claims on appeal must be afforded expeditious treatment by the Veterans Benefits Administration (VBA) AMC.

- 2



The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CA VC) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) (VCAA herein).

The CAVC has held that section 5103(a), as amended by VCAA and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to do so. See Quartuccio v. Principi" 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.P.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002). (Emphasis added).

In this case, the record shows the RO provided the veteran with general notice of the statutory and regulatory provisions relevant to his claim in its statement of the case furnished to him in January 2002 and supplemental statements of the case thereafter; however, he has not been provided specific notice of the VCAA and this law's requirements, particularly VA's obligation to inform the claimant which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002).

As such, absent notice of the VCAA, it would potentially be prejudicial to the veteran if the Board were to proceed with a decision at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the VCAA notice sent to the claimant failed to specify who was responsible for obtaining relevant evidence or information as to the claims that were subject to the appealed Board decision. See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).	

- 3 

Aside from the obvious procedural defect - where no notice of the VCAA has been provided to the claimant - it is abundantly clear from the CAVC' s judicial rulings on this subject that providing a claimant with general VCAA notice or furnishing VCAA notice with regard to unrelated claims will not satisfy the duty-to-notify provisions of the VCAA, as interpreted by the CAVC.

As the Board cannot rectify this deficiency on its own, see Disabled American Veterans v. Secretary o/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded for further development.

Furthermore, the veteran's representative has argued that prior VA examinations have been inadequate or incomplete, and it has been requested that the veteran be afforded another VA joints examination, to include both a review of the documented clinical history, and medical opinion statements as to secondary service connection. The Board agrees.

The April 2001 VA examination report is inadequate for rating purposes. In this regard, the VA examiner recorded that the claims file had not been made available for review in conjunction with the examination. The fact that the April 2001 VA examination was conducted without access to the appellant's claims file renders the subject examination inadequate for rating purposes. See, e.g., 38 C.F.R. § 4.1 (2003). ("It is.. .essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) "[F]ulfillment of the statutory duty to assist...includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." (Emphasis added)).

The July 2003 V A examination report-the most recent and only other VA examination conducted during the appeal period-does not include the required medical opinion statements as to secondary service connection, as asserted by the veteran on appeal, to include as defined by the CAVC in Allen v. Brown, 7 Vet. App. 439 (1995).

- 4



In Allen v. Brown, 7 Vet. App. 439 (1995), the CA VC held that the term "disability" as used in 38 D.S.C.A. § 1110 and thus, 38 C.P.R. § 3.310(a), includes "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439 (1995) (Emphasis added). See also, Tobin v. Derwinski, 2 Vet. App. 34 (1991) and Leopoldo v. Brown, 4 Vet. App. 216 (1993).

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. As the July 2003 VA examination report is silent as to the Allen aspect of the claims of secondary service connection on appeal, a VA REMAND is necessary for reexamination of the veteran and his claims file.

Finally, the Board observes that neither the April 2001 nor the July 2003 VA examinations address functional loss due to pain per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), with respect to the service-connected residuals of a fracture of the right tibia.

The Board observes that additional due process requirements may be applicable as a
result of the enactment of the VCAA and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further action as follows:

1. The appellant has the right to submit additional evidence and argument on the matter or matters.the Board has remanded to the VBA AMC. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-5



2. The VBA AMC must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, - (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103), and any other applicable legal precedent.

Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. 38 U.S.C.A. § 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3. The VBA AMC should contact the veteran and request that he identify all healthcare providers, V A and non-VA, inpatient and outpatient, who have treated him for residuals of a right fibula fracture, any intercurrent right leg, back or ankle disorders or injuries, fromJuly 1949 to the present-specifically to include injuries to which a workmen's compensation claim appears to have been filed in recent years. He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence. All identified private treatment records should be requested directly from the healthcare providers. Regardless of the veteran's response, the VBA AMC should obtain all outstanding VA treatment reports. All information, which is not duplicative of evidence already received, should be associated with the claims file.

- 6



4. If the VBA AMC is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 D.S.C. § 5103A(b)(2)).

5. The VBA AMC should arrange for a VA special orthopedic examination of the veteran by an orthopedic surgeon or other appropriate available medical specialist, including on a fee basis if necessary, for the purpose of ascertaining the nature, extent and severity of his service-connected residuals of a right fibula fracture, as well as whether any back and/or ankle disorders are secondary to the service-connected right fibula fracture within the meaning of Allen, supra.

The claims file and a separate copy of this REMAND must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination. The examiner must annotate the report that the claims file was in fact made available for review in conjunction with the examination of the veteran.

The examiner must address the following medical Issues:

Is it at least as likely as not that any ankle and/or back disorder(s) found on examination is/are causally related to the service-connected residuals of a fracture of the right fibula?

- 7 



If no such causal relationship is determined to exist, the examiner must express an opinion as to whether any ankle and/or back disorder(s) found on examination is/are aggravated by the service-connected residuals of a fracture of the right fibula.

If such aggravation is determined to exist the examiner must address the following medical issues:

(a) The baseline manifestations which are due to the effects of any ankle and/or back disorder(s) found on examination;

(b) The increased manifestations, which, in the examiner's opinion, are proximately due to the service-connected right lower extremity disability based on medical considerations; and

(c) The medical considerations supporting an opinion that increased manifestations of any ankle and/or back disorder(s) found on examination is/are proximately due to the service-connected right lower extremity disability.

The medical specialist must also address the following medical issues:

(a) Do the service-connected residuals of a fracture of the right fibula involve only the nerves, or do they also involve the muscles and joint structure?

- 8 



(b) Do the service-connected residuals of a fracture of the right fibula cause weakened movement, excess fatigability, and incoordination, and if so, can the examiner comment on the severity of these manifestations on the ability of the appellant to perform average employment in a civil occupation? If the severity of these manifestations cannot be quantified, the examiner should so indicate.

(c) With respect to the ,subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected residuals of a fracture of the right fibula, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected residuals of a fracture of the right fibula, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected residuals of a fracture of the right fibula.

(d) The examiner is also requested to comment upon whether or not there are any other medical or other problems that have an impact on the functional capacity affected by the service-connected residuals of a fracture of the right fibula, and if such overlap exists, the degree to which the nonservice-connected problem(s) creates functional impairment that may be dissociated from the impairment caused by the service-connected residuals of a fracture of the right fibula.

- 9



If the functional impairment created by the nonservice-connected problem(s) cannot be dissociated, the examiner should so indicate.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

6. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination report(s) and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures. The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

7. After undertaking any development deemed essential in addition to that specified above, the VBA AMC should readjudicate the claims on appeal.

If the benefits requested on appeal is not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claims currently on appeal. A reasonable period of time for a response should be afforded.

Thereafter, the case should be returned to the Board for final appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

- 10


No action is required of the veteran until he is notified by the VBA AMC; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims for secondary service connection and increased evaluation, and may result in a denial(s). 38 C.F.R. § 3.655 (2003).


	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CA Vc. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 11





